Heisel, J.
We are of the opinion that the federal War-Time Prohibition Act, followed by the President’s proclamation, had the effect of making, and did make, the city of Wilmington a portion of the state of Delaware where the sale of liquor was prohibited by law, and we overrule the objection.
Evidence of the good character of the accused was introduced and a request was made that the court instruct the jury to return a verdict of not guilty, for the reason urged against the admission of the federal War-Time Prohibition Act and the President’s proclamation pursuant thereto.
Heisel, J.,
charged the jury, in part:
The accused is charged with having in his possession on the 7th day of January, 1920, more than one quart of spirituous liquors, to wit, seventy-two quarts of spirituous liquors, to wit, whisky, and thirteen quarts of spirituous liquors, to wit, brandy.
*123We have a statute which provides that spirituous liquors “shall be construed to embrace all vinous or spirituous liquors, wine, whisky, brandy or other intoxicating drinks, mixtures or preparations of like nature other than malt or brewed drinks” (29 Del. Laws, c. 10, § 1), and the charge in this indictment is that accused had more than one quart of spirituous liquors, in this city, on the 7th day of January, 1920.
We have been asked by counsel for accused to instruct you to return a verdict of not guilty, for the reasons advanced by him in urging his objection to the admission of the federal War-Time Prohibition Act and the President’s proclamation pursuant thereto. We decline to so instruct you, and we say to you that at the time alleged in the indictment it was unlawful under the law of this state, for a person to have in his possession, in this state, more than one quart of spirituous liquors, more than one quart of whisky or more than one quart of brandy.
So that if you are satisfied from the evidence in this case, beyond a reasonable doubt, that accused, at the time named, had in his possession more than one quart of spirituous liquors, your verdict should be guilty.
Verdict not guilty.